Title: Jonathan & Thomas Foster to Thomas Jefferson, 4 January 1810
From: Foster, Jonathan & Isaac
To: Jefferson, Thomas


          
            
              Highly Respected Sir
              Winchester 
                     4th. Janry 1810
            
             
		  
		   
		  
		  
		  We have taken the liberty to send you one of the first papers of the Constellation, and cannot help expressing a wish, that you may so approbate it as to become its patron,
            
              With the highest consideration of respect & esteem we are your obedient friends & fellow citizens
              J. & Thos Foster
            
          
          
             
		  Genl John Smith, our representative, is one of our worthy patrons, & holds a Prospectus
          
        